United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Peru, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-692
Issued: August 20, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 18, 2008 appellant filed a timely appeal from a nonmerit decision dated
January 2, 2008 which denied his request for reconsideration. He also timely appealed the
Office of Workers’ Compensation Programs’ merit decision dated November 1, 2007 which
terminated his wage-loss compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate wage-loss
compensation effective November 1, 2007; and (2) whether the Office properly refused to reopen
appellant’s case for further review of the merits of his claim on the grounds that no new or
relevant evidence was submitted.
FACTUAL HISTORY
On September 7, 2006 appellant filed a traumatic injury claim alleging that on
September 7, 2006 he was driving a postal vehicle, lost control of the vehicle and rolled

numerous times sustaining fractures, contusions and internal injuries. His claim was accepted
for bilateral closed facture of the scapula, bilateral closed facture of the ribs, bilateral sprain of
shoulder and upper arm, subscapularis and other specified sites, bilateral joint derangement in
upper arms, pain in thoracic spine and pain in joint, lower right leg.
On September 26, 2006 appellant was terminated from his employment for administrative
reasons, specifically for being involved in two separate motor vehicle accidents during his
probationary period.
Appellant filed claims for compensation from October 23, 2006 to April 2, 2007 for
which he was paid on periodic and supplemental rolls.
On March 28, 2007 appellant had right shoulder arthroscopy with subacromial
decompression and open subscapularis repair with biceps tenodesis.
On May 23, 2007 appellant had a left shoulder arthroscopic subacromial decompression,
open subscapularis tendon repair and biceps tenodesis.
In a September 10, 2007 report, Dr. Brett F. Gemlick, a Board-certified orthopedic
surgeon, stated that appellant was six months status post right open subscapularis repair and four
months status post left open subscapularis repair, had completed formalized physical therapy and
was doing well. He found that appellant could return to work without restrictions.
On October 1, 2007 the Office issued a notice of proposed termination of wage-loss
compensation to appellant. It based its decision on Dr. Gemlick’s September 10, 2007 report.
The Office informed appellant that he had 30 days to submit additional evidence or arguments.
No response was received.
On October 21, 2007 appellant filed a schedule award claim.1
In a November 1, 2007 decision, the Office finalized the proposed decision to terminate
appellant’s entitlement to compensation benefits effective that date. It informed appellant that
the decision did not effect his entitlement to other benefits, including medical benefits for the
accepted conditions. The Office noted that appellant informed it that he had been working since
October 4, 2007 in a nonfederal employment position.
On December 20, 2007 appellant requested reconsideration. He argued that his
employment injuries from the employing establishment were prohibiting him from doing the jobs
he was used to doing, that he was having pain in the areas of the surgeries and that he had not
worked since November 21, 2007. Appellant also submitted a December 14, 2007 visit report
from Dr. Gemlick which noted that appellant was performing physical work at his job and
became very sore. Dr. Gemlick reported that appellant was released from his job when he could
not perform due to pain in both shoulders. He noted that he did not see any significant retearing

1

The Office has not issued a decision addressing the schedule award claim therefore the Board does not have
jurisdiction over the issue at this time.

2

upon physical examination. Dr. Gemlick also stated that appellant could not do the kind of job
he was used to doing.
In a January 2, 2008 nonmerit decision, the Office denied appellant’s reconsideration
request on the grounds that no new and relevant evidence was submitted or new legal arguments
presented to warrant review of the prior decision.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.2 Having determined that an employee has a disability
causally related to his or her federal employment, the Office may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.3
The term disability is defined as the incapacity because of an employment injury to earn
the wages the employee was receiving at the time of the injury, i.e., a physical impairment
resulting in loss of wage-earning capacity.4
ANALYSIS -- ISSUE 1
The Board finds that the Office properly terminated appellant’s compensation benefits
effective November 1, 2007 on the grounds that he had no further employment-related disability.
On September 10, 2007 Dr. Gemlick reported that appellant was doing well and had reached
maximum medical improvement following his surgeries. He reported his findings on physical
examination and concluded that appellant was able to return to his regular work without
restrictions. On October 1, 2007 the Office issued a notice of proposed termination and
appellant was allowed 30 days to respond as required.5 No response was received.
On November 1, 2007 the Office terminated appellant’s entitlement to wage-loss
compensation benefits. The only medical evidence of record, from his treating physician,
Dr. Gemlick, substantiated that appellant could return to his regular work and therefore was no
longer disabled. There was no medical evidence of record that appellant was not able to return to
work. The Office properly relied on Dr. Gemlick’s report in finding that appellant’s disability
had ceased and that he was capable of returning to work without restrictions and therefore no
longer entitled to wage-loss compensation benefits.

2

Curtis Hall, 45 ECAB 316 (1994).

3

Jason C. Armstrong, 40 ECAB 907 (1989).

4

20 C.F.R. § 10.5(f).

5

20 C.F.R. § 10.540(a).

3

LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the Act,
the Office’s regulations provide that the application for reconsideration, including all supporting
documents, must set forth arguments and contain evidence that either: (1) shows that the Office
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by the Office; or (3) constitutes relevant and pertinent new evidence
not previously considered by the Office.6
Section 8128(b) provides that, when an application for reconsideration does not meet at
least one of the three requirements enumerated under section 10.606(b)(2), the Office will deny
the application for reconsideration without reopening the case for review on the merits.7
Evidence or argument that repeats or duplicates evidence previously of record has no evidentiary
value and does not constitute a basis for reopening a case.8 Likewise, evidence that does not
address a particular issue involved does not constitute a basis for reopening a case.9
ANALYSIS -- ISSUE 2
The Board finds that the Office improperly denied merit review. On December 20, 2007
appellant requested that the Office reconsider the termination of his wage-loss benefits. He
argued that his injuries from the employment incident were not allowing him to perform the jobs
that he was used to doing and that he stopped working completely on November 21, 2007.
Appellant also submitted a December 14, 2007 report from Dr. Gemlick who noted that appellant
could not perform his job due to pain in both shoulders and that he could not perform the kind of
job he was used to doing.
After the termination or modification of compensation benefits clearly warranted on the
basis of the evidence, the burden for reinstating compensation benefits shifts to appellant. In
order to prevail, appellant must establish by the weight of the reliable, probative and substantial
evidence that he or she had an employment-related disability which continued after termination
of compensation benefits.10
Appellant’s argument and Dr. Gemlick’s report attempt to establish that he had
continuing disability causally related to the accepted employment injury, after the termination of
his wage-loss compensation benefits. The new medical evidence submitted is relevant to this
issue and requires a merit review.

6

20 C.F.R. § 10.606(b)(2)(i-iii).

7

20 C.F.R. § 10.606(b)(2).

8

Helen E. Paglinawan, 51 ECAB 407, 591 (2000).

9

Kevin M. Fatzer, 51 ECAB 407 (2000).

10

Wentworth M. Murray, 7 ECAB 570 (1955).

4

As such the case will be remanded to whether appellant has established continuing
disability following the termination of his wage-loss compensation benefits.11
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits effective November 1, 2007. The Board finds that the Office improperly
issued a January 2, 2008 nonmerit decision and the case will be remanded for action consistent
with this decision.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated November 1, 2007 is affirmed and the decision dated January 2, 2008 is vacated
and remanded.
Issued: August 20, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

In the decision dated January 2, 2008, the Office noted that appellant could file a claim for recurrence of
disability if he had a spontaneous return of symptoms from a previous injury. Appellant’s allegations and the
medical evidence submitted however does not indicate a spontaneous recurrence of disability.

5

